DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 repeats the word “land”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recite the limitation "the polymeric yarns".  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (9,163,375) in view of Pennick (EP 3029198 A1).
	With regard to claim 1, Ayers discloses a tufted geotextile (abstract) for use with covering and closing waste sites land surfaces (col. 3, lines 17-21), comprising at least one backing sheet (342) densely tufted with yarns (341) that extend from the backing sheet as simulated grass blades having interstices therebetween (figs. 3a-3b) and formed in spaced-apart lines of tufts on a spacing gauge and spacing of adjacent rows to densely increase shading of the interstices by the tuft blades on the backing sheet with infill (360) received in the interstices (figs. 3a-3b), said backing sheet porous for permitting water flow therethrough (col. 1, line 64 - col. 2, lines 5; “non-woven filter fabric”), for resisting hydraulic and dry-flow displacement and movement of an infill received in the interstices between adjacent tufts, whereby the tufted geotextile readily overlies a ground surface for covering purposes as well as installs as a component in a closure system that uses a geomembrane for shear resistance for the ground surface for covering purposes (abstract; col. 1, lines 42-52).

	Pennick discloses a tufted geotextile (abstract; para 0037) wherein the spacing gauge is in a range (para 0046, lines 37-47) of about 20 tufts per foot to about 50 tufts per foot (1.0cm spacing equals approximately 30 tufts per foot) and said lines spaced about 1/4 inch (5mm-15mm which is about 1/5 inch to ½ inch).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ayers and have the tufts arranged in 20 tufts per foot to about 50 tufts per foot and lines spaced ¼ inch as taught by Pennick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claims 3 and 12, Ayers further discloses the backing sheet comprises a first backing sheet and a second backing sheet (col. 4, lines 29-30, 42-44), tufted together with polymeric yarns for defining the tufts (col. 4, lines 14-20) extending from a surface of the first backing sheet (figs. 3a-3b).
	With regard to claim 6, Ayers further discloses polymeric yarns that include UV resistant additives (col. 4, lines 33-37).

	With regard to claims 9 and 16, Ayers, as modified, discloses the invention as claimed as discussed above.  Ayers further discloses an impermeable geomembrane (350) for overlying a ground surface (S) for restricting water passing therethrough into a subsurface thereunder (col. 6, lines 9-28).


	With regard to claim 15 Ayers, as modified, further discloses the tufts are tufted with a tuft gauge of about 27 tufts per foot machine direction (27 tufts per foot is approximately 1.12cm per tuft; Pennick, para 0046, lines 37-47).

Claims 2, 4-5, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (9,163,375) in view of Pennick (EP 3029198 A1) as applied to claim 1 above, and further in view of GEI Works (“Nonwoven Geotextile”).
	With regard to claims 2, 4-5, 11, 13-14, Ayers, as modified, discloses the invention substantially as claimed however fails to explicitly state the backing sheet(s) has/have a basis weight of about 2 ounces per square yard to about 20 ounces per square yard.
	GEI discloses nonwoven geotextiles with a range of 3.0 to 16.0 ounces per square yard (lightweight to heavy fabrics).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ayers and utilize a fabric with a weight of 2 ounces per square yard to about 20 ounces per square yard as taught by GEI in order to achieve the desired permeability and strength characteristics based on the design conditions at hand.

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (9,163,375) in view of Pennick (EP 3029198 A1) as applied to claim 1 above, and further in view of Sutton et al. (2013/0092281).
With regard to claims 7 and 19, Ayers, as modified, discloses the invention substantially as claimed however is silent regarding the backing sheet comprises polymeric yarns that include fire resistant additives.
	Sutton disclose a geotextile for turf which comprises polymeric yarns that include fire resistant additives (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ayers and include fire resistant additive in the backing as taught by Sutton in order to reduce the risk of fire.

	With regard to claim 18, Ayers, as modified, discloses the invention substantially as claimed however is silent regarding the backing sheet comprises polymeric yarns that include UV resistant additives.
	Sutton disclose a geotextile for turf which comprises polymeric yarns that include UV resistant additives (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ayers and include UV resistant additive in the backing as taught by Sutton in order to reduce premature degradation of the backing.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (9,163,375) in view of Pennick (EP 3029198 A1) as applied to claims 1 and 9 above, and further in view of Sandkuehler et al. (2013/0209707).
	With regard to claims 8 and 17, Ayers, as modified, discloses the invention substantially as claimed however fails to explicitly state the tufts in the adjacent rows have blades of a first length in a 
	Sandkuehler disclose tufted geotextile wherein the length of blades are different lengths (fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ayers and have the blade of a first row and second row at different lengths in order to reduce cost of the turf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/17/2021